DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted August 11, 2022.  Claims 1 – 2, 5, 7, 12 - 13, 16 - 18, 21 – 23, and 26 are amended.  Claim 6 is cancelled (claim 3 – 4, 14 – 15, 19 – 20, and 24 – 25 were previously cancelled).  Claims 1 – 2, 5, 7 – 13, 16 – 18, 21 – 23, and 26 – 30 are pending.  The present Application is a CIP of application 16/354,947. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description as follows:
Figure 49:  reference characters 4021”, 4022”, 4031a”, 4031b”, and 4031n”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 13, 16 – 18, 21 – 23, and 26 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rufo et al., herein after Rufo (U.S. Publication Number 2018/0342329 A1) in view of Kumar et al., herein after Kumar (U.S. Publication Number 2019/0279281 A1) in view of Hanson et al., herein after Hanson (U.S. Patent Number 9,501,613 B1), further in view of Bhattacharjee et al., herein after Bhattacharjee (U.S. Publication Number 2017/0103677 A1).

Claim 1 (Currently Amended): Rufo teaches a home automation (HA) system comprising: 
at least one HA operation device within a living area associated with a given user (paragraph 99 discloses a home automation system comprising a home unit which may be used in a home or facility (living area); paragraph 106 discloses a home unit which includes a system core that provides processing and logic functionality, and preferably include artificial intelligence, and the system core is connected to or in communication with, an array of sensors and controllers for monitoring conditions at the home premises; paragraph 132 discloses the automated system includes a server with a central database connected to the internet or cloud), the at least one HA operation device being selectively switchable between operational states (paragraph 252 discloses a caregiver can remotely turn the gas and/or water on or off in the home remotely, as well as lock or unlock the door associated with the door control, indicating selectively switching operational states (on/off, locked/unlocked)); 
an HA user interface device associated with the given user and configured to selectively control operation of the at least one HA operation device between the operational states (paragraph 289 discloses the API interface architecture provides the ability to turn individual modules used in the HAPPIE home unit on and off which results in flexibility to personalize the experience for each resident; paragraph 291 discloses a remote accessible caregiver interface in communication with the HAPPIE home unit, and may also optionally communicate with an app running on the resident’s or caregiver’s smart phone);
an HA hub device to provide communications for the at least one HA operation device (paragraph 113 discloses the Happie system core has a communications link with a network access device such as an Ethernet interface, WiFi radio or interface, Bluetooth, and cellular transceiver; paragraph 134 discloses the Happie home unit is connected to the internet over a two-way high speed communication link; paragraph 135 discloses a smart phone may be connected to the home unit and configured to control the home unit); and 
determine a data trend for the given user of the at least one HA operation device based upon the stored historical operational data for the given user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device; paragraph 281 discloses the Happie home unit includes data reporting, data analytics, and data trend analysis – artificial intelligence built into the home unit performs a continual analysis on the data collected and stored in the local database), 
correlate the data trend for the given user with the diet data of the given user (paragraph 209 discloses the collection of actionable data trends by tracking the data collected from the patient/user’s wearable device, where the wearable device can track heart rate, rhythm, blood oxygen level, respiratory rate, glucose monitoring, and skin temperature; paragraph 415 discloses graphic trend analysis is provided if data from the resident’s weight scale (biometric characteristic) shows that the resident is steadily gaining weight; paragraph 443 discloses graphic trend analysis is available to display potential correlations between food, beverage, and medication consumption as impacted by physical activity).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
store historical operational data for the at least one HA operation device based upon the given user (Fig 3B; paragraph 87 discloses a health settings overview which includes stored health profile information of a user; paragraph 88 discloses the health profile user interface can display and enable the user to edit the user’s personal information as relevant to the user’s health, diet, and fitness; paragraph 89 discloses display and enable a user, other people (physician, nurse, caretaker), or devices to update the user’s medical information such as blood pressure, blood glucose level, total cholesterol, and more, as well as list patient’s medical conditions and medical health history), 
use machine learning to predict a health change of the given user based upon the correlated data trend for the given user, the data trend for the at least one other user, and the diet data of the given user (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo to further include heterogeneous data stream processing for providing smart virtual shopping cart functionality by tracking food intake levels and facilitating user adherence to diet plans by integrating smart virtual shopping cart functionality as disclosed by Kumar.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo in this way by determining threshold dietary amounts that a user or group of users can receive over a predetermined time period that will satisfy the dietary goals or conditions, as well as monitor the user of group of users’ food intake over the predetermined period of time (Kumar:  paragraph 14).
Rufo and Kumar fail to explicitly teach the following limitations met by Hanson as cited:
store historical operational data (column 6, lines 34 – 40 discloses storing statistical parameters of a single user, multi-user, and set thresholds) for at least one other HA operation device (column 2, lines 18 – 31 discloses  one or more assistance devices, one or more user interface devices) based upon at least one other user within the living area (claim 14 discloses at least one resident of a monitored property indicating the possibility of more than one resident); 
determine a data trend for the at least one other user of the at least one other HA operation device based upon the stored historical operational data for the at least one other user (column 7, lines 1 – 18 discloses comparing behaviors to behavior models (either individual or population) and analyzing behavior on longer time scales to elucidate trends),
correlate the data trend for the given user with the data trend for the at least one other user (column 7, lines 1 – 18 discloses comparing behaviors to behavior models (either individual or population) and analyzing behavior on longer time scales to elucidate trends which may include correlation or deviation from expected norms, as well as measuring the results using population norms to augment behavior models or help inform threshold selection).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo and Kumar to further include facilitating management of health and wellness by using artificially intelligent computation to transform esoteric sensor data into actionable information to assist individuals in health and wellness management as disclosed by Hanson.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo and Kumar in this way by employing a user interface device to communicate information to or gather information from a user about health, wellness, safety or general activity, where the interface device may include any device that operates an application that communicates over a network (Hanson:  column 3, lines 11 – 20).
Rufo, Kumar, and Hanson fail to explicitly teach the following limitations met by Bhattacharjee as cited:
at least one point-of-sale (POS) terminal within a dining area associated with the given user (paragraph 32 discloses the user computing device may be connected to an additional device at the user’s dining table, which facilitates a hardwired or wireless connection to the restaurant POS device);
at least one controller configured to monitor diet data associated with the given user by at least cooperating with the at least one POS terminal to obtain nutritional characteristics of each of a plurality of food items purchased by the given user at the at least one POS terminal for consumption by given the user (paragraph 34 discloses the intake tracker is configured to retrieve menu options and associated nutritional information from the restaurant POS device and/or any associated nutritional database; paragraph 43 discloses using the intake tracker for food delivery via the merchant POS).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Rufo, Kumar, and Hanson to further include a nutritional intake tracker computing device which receives user health data and at least one user health goal, and retrieves available intake options based on the location of the computing device, where the intake options includes the corresponding nutritional information as disclosed by Bhattacharjee.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Rufo, Kumar, and Hanson in this way by providing (1) convenient and efficient tracking of a user’s nutritional intake, (2) intake recommendations tailored to a user’s specific location, intake options, and health goods, and (3) pairing a smart refrigerator with an intake tracker to improve efficiency in product tracking by the paired smart refrigerator and enhancing shopping lists output (Bhattacharjee:  paragraph 60).

Claim 2 (Currently Amended): Rufo, Kumar, Hanson, and Bhattacharjee teach the HA system of Claim 1. Rufo teaches a system wherein the diet data comprises nutritional characteristics of food consumed by the given user (Figure 46; paragraph 139 discloses a visual recognition module provided on the Happie home unit which automatically captures nutritional statistics of the food in a refrigerator; paragraph 211 discloses the Happie home unit provides integration with an intelligent pantry and smart refrigerator to track food consumed and automatically calculate the calorie consumption and nutritional value of food consumed against goals and objectives).  

Claim 5 (Currently Amended): Rufo, Kumar, Hanson, and Bhattacharjee teach the HA system of Claim 1. Rufo teaches a system wherein the at least one controller is configured to correlate the data trend with medication data associated with the given user (Figures 10 and 19; paragraph 196 discloses a trend analysis is performed by the Happie home unit in the status of medication taken to trigger multiple preset and customizable reminders, notifications and alerts; paragraph 282 discloses sensors that include a medication module (data concerning time, dosage and frequency of vitamins, supplements and medications taken) and performs a trend analysis on the data; paragraph 423 discloses the wellness module can be used to provide a trending display of points of intersection between medications taken (time, date, dose), food consumed, and beverage or hydration consumption).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
use machine learning to predict the health change of the given user also based upon the medication data (paragraph 78 discloses quantitative consumption service which applies computer vision/object recognition and machine learning processes to image data associated with the user to determine user consumption by identifying food items in the image data and correlating those food items with their associated nutritional data to determine dietary amounts (calories, nutrients, vitamins, minerals) consumed by the user; paragraph 89 discloses a medical information user interface, which includes a listing of medications; paragraph 91 discloses a diet plan service (recommendation service) that can automatically create user health, diet, and fitness goals or conditions based on user selection of a predetermined diet plan – the diet plan be automatically generated by using professional medical device, dietary guidance from governmental bodies (USDA, HHS), historical user information, or combination of both to achieve a selected outcome (health change); paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).
The motivation to combine the teachings of Rufo, Kumar, Hanson, and Bhattacharjee is discussed in the rejection of claim 1, and incorporated herein.  

Claim 7 (Currently Amended): Rufo, Kumar, Hanson, and Bhattacharjee teach the HA system of Claim 1. Rufo teaches a system wherein the at least one HA operation device comprises a plurality of HA devices comprising a pedometer (paragraphs 107 discloses a Fitbit, which tracks a user’s steps (pedometer); paragraph 162 discloses a health sensor such as a Fitbit which counts steps walked).  

Claim 8 (Original): Rufo, Kumar, Hanson, and Bhattacharjee teach the HA system of Claim 1. Rufo teaches a system wherein the at least one controller is carried by the HA hub device (paragraph 106 discloses an array of sensors and controllers for monitoring conditions at the home premises).  

Claim 9 (Original): Rufo, Kumar, Hanson, and Bhattacharjee teach the HA system of Claim 1. Rufo teaches a system wherein the at least one controller comprises a cloud server remote from the HA hub device in a cloud computing environment (paragraph 101 discloses the Happie home unit is in communication with the internet or cloud).  

Claim 10 (Original): Rufo, Kumar, Hanson, and Bhattacharjee teach the HA system of Claim 1. Rufo teaches a system further comprising at least one HA user interface device configured to wirelessly communicate with the at least one HA operation device (paragraphs 112, 113, and 134 discloses wireless communication connections).  

Claim 11 (Original): Rufo, Kumar, Hanson, and Bhattacharjee teach the HA system of Claim 1. Rufo teaches a system wherein the at least one HA operation device comprises at least one Internet of Things (IoT) device (paragraph 452 discloses any device that utilizes the IoT can be interfaced with the Happie home unit, thus the HA operation device).

Claim 27 (Previously Presented): Rufo, Kumar, Hanson, and Bhattacharjee teach the HA system of Claim 1. Rufo teaches a system wherein the at least one controller (paragraph 106 discloses a HAPPIE system core connected to an array of sensors and controllers for monitoring conditions at the home premises) is configured to: 9In re Patent Application of: KULDIP PABLA Serial No. 16/686,619 Filed: 11/18/2019 
generate and communicate a notification of the health change to a remote device (paragraph 120 discloses in the case of significant inactivity (health change) based on the patient’s established patterns, the HAPPIE home unit may trigger an alert to the caregiver portal indicating there may be a slip or fall situation; paragraph 145 discloses the HAPPIE system may be connected to medical equipment, and communicates data to the doctor’s portal (notification) of a medical reading (blood pressure, temperature)); 
accept input corresponding to a responsive action associated with the predicated health change (paragraph 213 discloses the HAPPIE home unit may receive real-time readings from a glucose monitor and calculate or project glucose levels for the next few hours (predicted health change), and automatically command an implanted insulin pump to administer the correct dose of insulin).
Rufo fails to explicitly teach the following limitations met by Kumar as cited:
update the machine learning to validate the predicted health change (paragraph 112 discloses determining a parameterized machine learning model from the extracted features (number of calories from grocery store purchases, number of calories from eating out, number of calories eaten for a particular day of the week, etc.) and applying the parameters to the model to predict the user’s expected amount of consumption over a specified time period).
The motivation to combine the teachings of Rufo, Kumar, Hanson, and Bhattacharjee is discussed in the rejection of claim 1, and incorporated herein.  
  
Device, method, and storage claims 12 – 13, 16 – 18, 21 – 23, 26, 28 – 30 repeat the subject matter of claims 1 – 2, 5, 7 – 11, and 27.  As the underlying processes of claims 1 – 2, 5, 7 – 11, and 27 have been shown to be fully disclosed by the teachings of Rufo, Kumar, Hanson, and Bhattacharjee in the above rejections of claims 1 – 2, 5, 7 – 11, and 27; as such, these limitations (12 – 13, 16 – 18, 21 – 23, 26, 28 – 30) are rejected for the same reasons given above for claims 1 – 2, 5, 7 – 11, and 27 and incorporated herein. 
 
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.  
The Applicant argues the combination of Rufo, Kumar, and Bhattacharjee fail to disclose or suggest store historical operational data for at least one other HA operation device based upon at least one other user within the living area; determine a data trend for the at least one other user of the at least one other HA operation device based upon the stored historical operational data for the at least one other user, and correlate the data trend for the given user with the data trend for the at least one other user.  The Examiner respectfully submits the Applicant has argued features which were not in the previous claims, and as such, the Examiner has applied new prior art to the amended limitations.  The amended claims have been addressed in the Office Action above, thus, the Applicant’s arguments are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626